        Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



    GIGI KAI ZI CHAN,

          Plaintiff,
                                                         Civil Action No. 1:19-CV-11605-WGY
                  v.

    WELLINGTON MANAGEMENT
    COMPANY LLP and CHARLES ARGYLE,

          Defendants.


      PLAINTIFF’S [PROPOSED] SUR-REPLY IN OPPOSITION TO DEFENDANTS’
                      MOTION FOR SUMMARY JUDGMENT

         This is not a case where, as Defendants assert in their reply brief, the parties merely

“quibble around the edges of the record evidence.” To be sure, the parties have provided the Court

with an extensive factual record that leaves little doubt about what happened. The question

presented, however, is not about what happened, but rather why.

         Answering that question requires credibility determinations, weighing evidence and

drawing inferences—in other words, a jury.1




1
  In addition to the substantive arguments addressed herein, Defendants also argue that Plaintiff’s
opposition should be “disallowed as untimely.” As reflected in Exhibit A, Plaintiff’s counsel
reached out to Defendants’ counsel prior to the filing deadline to inquire if they had any
objection to Plaintiff filing slightly late due to the need to sort through various redaction and
confidentiality issues. Defendants’ counsel advised that they did not. (Counsel for Plaintiff
thereafter spoke with the Court clerk to confirm that no motion would be necessary.) Given
Defendants’ previous consent to the tardy-filing, it is somewhat perplexing why they now
“object.” In any event, Plaintiff did not “cavalierly disregard[]” any Court deadlines, and to the
extent the Court deems necessary, Plaintiff respectfully requests that the extension be granted
nunc pro tunc.
       Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 2 of 11




I.      Defendants’ Reply Argues to the Wrong Standard

        While Defendants give occasional lip-service to the summary judgment standard, the

substance of their arguments generally ignore the Court’s obligation to “draw all reasonable

inferences in favor of the nonmoving party, and ... not make credibility determinations or weigh

the evidence.” Winfield v. Keefe, 357 F. Supp. 3d 90, 94 (D. Mass. 2019), aff'd, No. 19-1304,

2020 WL 7069743 (1st Cir. Jan. 29, 2020) quoting Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000).

        For example, Defendants dispute that the following statement, made by Plaintiff

during her November 2, 2016 meeting with Charles Argyle, was referencing past

complaints of discrimination:

        Just because I look young, just because I’m female, just because I’m Chinese,
        doesn’t mean that people can talk down to me. That’s what I’ve said. Every single
        time.

Defendants Response to Plaintiff’s Local Rule 56.1 Statement of Undisputed Facts, ¶ 73. Given

the clarity of this statement, it is hard to imagine how Defendants could possibly claim Plaintiff

was not referencing past complaints of discrimination. (What else could she have meant when she

said “That’s what I’ve said. Every single time”?) But even if the point were debatable, Plaintiff’s

assertion that this was a reference to past complaints of discrimination is neither “argument of

counsel,” nor a “subjective characterization of the evidence.” It is a reasonable inference that can—

and must—be drawn in Plaintiff’s favor for purposes of summary judgment.

        Similarly, Defendants reply brief often—and somewhat subtly—frames arguments in a

manner that would improperly shift the burden of proof at summary judgment to Plaintiff. For

example, Defendants characterize a portion of Plaintiff’s pretext argument as being that “Mr.

Argyle could not sincerely have believed the employment relationship was ‘futile’ in June 2017.”


                                                   2
         Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 3 of 11




Reply at 5. But that is not Plaintiff’s argument, as it is not Plaintiff’s burden. A reasonable jury

could very well find that Mr. Argyle did have such a sincere belief. However, a reasonable jury

could also find that he did not. And it is the latter possibility that requires denial of Defendants’

motion for summary judgment.

         Defendants’ reply also somewhat obfuscates applicable law, suggesting the conduct that

spurred Plaintiff’s internal complaints—such as the comments made at the AP&P—were not

actually discriminatory. Reply at 3-4. This issue, however, is immaterial to the present motion.

Defendants have conceded for purposes of summary judgment that Plaintiff’s complaints were

protected activity under Massachusetts law. Further, as explained in Plaintiff’s opposition brief,

Massachusetts is a “pretext only” jurisdiction. See Opposition at 14. Where, as here, a defendant

concedes that the plaintiff can meet her prima facie case, evidence of pretext provides a legally

sufficient basis for a jury to infer discriminatory animus. See Bulwer v. Mount Auburn Hosp., 473

Mass. 672, 682-83 (2016). Consequently, Plaintiff has no burden to offer independent evidence of

discriminatory bias. The question presented solely concerns pretext.

   II.      A Reasonable Jury Could Find in Plaintiff’s Favor

         Disputes about motive rely inherently on circumstantial evidence and, therefore, are ill-

suited for resolution at summary judgment. This case is no different. There is no one, single piece

of evidence that would compel a jury to find in Plaintiff’s favor. Taken as a whole, however, there

is an ample factual basis—set forth in Plaintiff’s Statement of Additional Material Facts

(“SAMF”)—for a jury to find that Plaintiff was terminated (i) because of her membership in a

protected class and/or (ii) because of her protected activity.

         Although Defendants suggest that the Court can ignore most of this evidence and decide

the case based solely on two audio recordings, that is not the way summary judgment works.


                                                  3
         Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 4 of 11




Whatever the Court’s impression may be of the recordings,2 the Court can neither disregard

other material evidence nor supplant the jury’s role as factfinder. In short, what matters is

not how the Court views the recordings, but how a reasonable jury could perceive the

recordings when considered in connection with all other record evidence.

         As set forth in Plaintiff’s opposition brief, there are numerous inferences a

reasonable jury could draw to sustain Plaintiff’s claims. Indeed, while Defendants have

gone to great lengths trying to paint Plaintiff’s tenure at Wellington has wholly

unsuccessful—even falsely claiming that Plaintiff was on a “performance watch at the end

of 2015”3—the record evidence paints a very different picture. Prior to her protected

activity, Plaintiff was not only excelling in her role, but was being encouraged by

Wellington to “manage portfolios as she did before joining Wellington.” SAF ¶¶ 17-20.

         A reasonable jury could (and would) find that Plaintiff’s protected activity caused

a significant shift in how she was viewed at Wellington. That shift is well documented.

SAF ¶ 35-39. And the fact that Plaintiff complained of discrimination repeatedly over a

long period of time makes her claim of retaliation stronger, not weaker. Plaintiff’s

November 2, 2016 meeting with Mr. Argyle was effectively a crescendo, with Plaintiff

stating in no uncertain terms

         Just because I look young, just because I’m female, just because I’m Chinese,
         doesn’t mean that people can talk down to me. That’s what I’ve said. Every single
         time.

SAF ¶ 73. Given the context in which this statement was uttered, there is little doubt that Mr.

Argyle heard Plaintiff loud and clear. Not only was Plaintiff just weeks away from giving birth,


2
  Notably, Plaintiff and Defendants seem equally convinced that the recordings are supportive of
their respective positions.
3
    See Response to Defendants’ Statement of Facts, ¶ 41.
                                                 4
           Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 5 of 11




but another Asian female had recently raised similar complaints of discrimination against

Wellington. SAF ¶ 64; Exhibit U.

           Likewise, contrary to Defendants’ assertions otherwise, the “temporal proximity”

between Plaintiff’s complaints and her termination is readily apparent. The decision to terminate

Plaintiff’s employment occurred less than two months after she returned from maternity leave.

SAF ¶¶ 79, 84. During that time, Plaintiff had been making diligent efforts to address the alleged

concerns expressed by Mr. Argyle in November 2016. SAF ¶ 80. Subsequent to her return from

leave, however, no one had communicated to Plaintiff any dissatisfaction with her work

performance. In fact, even during her May 31, 2016 meeting with Mr. Mattiko, he did not express

any concern with Plaintiff’s contribution to the EMO team. SAF ¶ 82. Rather, the focus was on

whether Plaintiff’s view of Wellington—as expressed in her November 2, 2016 meeting with Mr.

Argyle—had changed. And it hadn’t.

           So why was Plaintiff terminated? That is a question for the jury, which could reasonably

conclude that it was not because she was earning too much, and not because her employment

situation was “futile,” and not because of any claimed failure to support the EMO team.4 The

motion for summary judgment must therefore be denied.

    III.      Defendants are not Entitled to Summary Judgment on Plaintiff’s Interference
              Claim

           Defendants’ reply brief asserts—for the first time—that summary judgment should be

granted on the tortious interference claims because they are “entirely derivative of [Plaintiff’s]



4
 Again, there is no evidence that Mr. Mattiko expressed any dissatisfaction with Plaintiff’s
contribution to the EMO team until after she engaged in protected activity. Nor is there any
mention of such dissatisfaction in Mr. Matiko’s September 1, 2016 email setting forth his review
of Plaintiff’s performance. SAF ¶ 66. It is only after Mr. Argyle is counseled by HR to
“document” performance deficiencies, SAF ¶ SAF ¶ 67; Exhibit N, Tab 30, that Mr. Mattiko
provides an email criticizing Plaintiff in that regard. SAF ¶ 68.
                                                  5
        Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 6 of 11




claims of discrimination and Retaliation against Wellington.” Reply at 9-10. While this

argument should be rejected because it was not timely raised, it also happens to fail as a

matter of law. Massachusetts courts have repeatedly held that Chapter 151B does not

preempt common-law remedies, including the tort of intentional interference with

contractual relations, that pre-date Chapter 151B. Weber v. Cmty. Teamwork, Inc., 434

Mass. 761, 781 n.41 (2001) (citing Comey v. Hill, 387 Mass. 11, 20 (1982) (“The statute

broadens existing remedies rather than requiring resort to it as exclusive of all other

remedies.”)).

        Further, even if Chapter 151B did provide for such preemption, it would only apply

here if Wellington were found to be Plaintiff’s “employer.” While Defendants have

conceded that issue for purposes of summary judgment, Defendants have retained the right

to raise it at trial. Accordingly, Plaintiff should be permitted to retain this alternative theory

of liability.

                                           CONCLUSION

        Plaintiff respectfully requests that the motion for summary judgment be denied.




                                                                 /s/ Patrick J. Hannon
                                                                 Patrick J. Hannon (BBO# 664958)
                                                                 Hartley Michon Robb Hannon, LLP
                                                                 155 Seaport Blvd., 2nd Floor
                                                                 Boston, MA 02210
                                                                 P: (617) 723-8000
                                                                 F: (617) 447-2800
                                                                 phannon@hmrhlaw.com




                                                    6
       Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 7 of 11




                                CERTIFICATE OF SERVICE

       I, Patrick J. Hannon, counsel for Plaintiff, Gigi Kai Zi Chan, hereby certify that on May
3, 2021, I caused a copy of the within document to be served upon counsel of record via filing
with Court’s CM/ECF system.



                                                            /s/ Patrick J. Hannon
                                                            Patrick J. Hannon




                                                7
Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 8 of 11




                    EXHIBIT A
                Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 9 of 11


Patrick J. Hannon

From:                             Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>
Sent:                             Wednesday, March 31, 2021 3:09 PM
To:                               Patrick J. Hannon; Paterniti, Stephen T. (Boston)
Cc:                               Garofalo, Beverly W. (Hartford)
Subject:                          RE: Chan - transcripts
Attachments:                      DEF 00009487_Redacted.pdf; DEF 00009641_Redacted.pdf; DEF 00012386_Redacted.pdf;
                                  DEF 00028189_Redacted.pdf; DEF 00028703_Redacted.pdf; DEF 00000068_Redacted.pdf;
                                  DEF 00004660_Redacted.pdf; DEF 00006071_Redacted.pdf; DEF 00006681_Redacted.pdf


Hi Patrick,

We do not have any issue if you are unable to get on file by 6.

Attached are our redacted documents. Please let us know if you have any questions.

Thanks so much,
Sarah




Sarah W. Walsh
Attorney at Law
Jackson Lewis P.C.
75 Park Plaza
4th Floor
Boston, MA 02116
Direct: (617) 305-1239 | Main: (617) 367-0025 | Mobile: (617) 548-2442
Sarah.Walsh@jacksonlewis.com | www.jacksonlewis.com

Visit our resource page for information and guidance on COVID-19’s workplace implications

From: Patrick J. Hannon <phannon@hmrhlaw.com>
Sent: Wednesday, March 31, 2021 1:01 PM
To: Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>; Paterniti, Stephen T. (Boston)
<Stephen.Paterniti@jacksonlewis.com>
Cc: Garofalo, Beverly W. (Hartford) <Beverly.Garofalo@jacksonlewis.com>
Subject: RE: Chan - transcripts


[EXTERNAL SENDER]

Thanks, Sarah. I’ve got someone working on pulling that together for you, and hope to have it for you shortly. To the
extent I don’t leave you enough time to get it done before I file, we’ll file placeholders as you suggest.

Given the various moving pieces, I’m expecting we won’t get this on file until after 6pm. In my experience, the court
won’t have a problem with that, but let me know if you do.

                                                             1
               Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 10 of 11
Patrick J. Hannon
Hartley Michon Robb Hannon LLP
155 Seaport Boulevard, 2nd Floor
Boston, MA 02210-2968
Main: (617) 723-8000
Direct: (617) 447-2819
Fax: (617) 447-2800
www.hmrhlaw.com

From: Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>
Sent: Wednesday, March 31, 2021 12:12 PM
To: Paterniti, Stephen T. (Boston) <Stephen.Paterniti@jacksonlewis.com>; Patrick J. Hannon <phannon@hmrhlaw.com>
Cc: Garofalo, Beverly W. (Hartford) <Beverly.Garofalo@jacksonlewis.com>
Subject: RE: Chan - transcripts

Hi Patrick,

Reaching out as Steve is out of pocket. Bev and I are around and available so please make sure to include us when you
send your opposition and depo excerpts.

We should have the redacted emails to you shortly. We are trying to be as organized and efficient on those as possible
to make it easy on your end to include them.

Regarding the deposition transcripts, in the event that we do not have sufficient time to review prior to filing, please be
prepared to include placeholders for today’s filing We want to be mindful of the protective order in place. We will turn
those around to you as soon as possible but given the time wanted to reach out just in case we are unable to get our
redactions to you by your filing deadline.

Thanks,
Sarah


Sarah W. Walsh
Attorney at Law
Jackson Lewis P.C.
75 Park Plaza
4th Floor
Boston, MA 02116
Direct: (617) 305-1239 | Main: (617) 367-0025 | Mobile: (617) 548-2442
Sarah.Walsh@jacksonlewis.com | www.jacksonlewis.com

Visit our resource page for information and guidance on COVID-19’s workplace implications

From: Paterniti, Stephen T. (Boston) <Stephen.Paterniti@jacksonlewis.com>
Sent: Wednesday, March 31, 2021 6:39 AM
To: Patrick J. Hannon <phannon@hmrhlaw.com>
Cc: Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>; Garofalo, Beverly W. (Hartford)
<Beverly.Garofalo@jacksonlewis.com>
Subject: Re: Chan - transcripts



                                                             2
               Case 1:19-cv-11605-WGY Document 74-1 Filed 05/03/21 Page 11 of 11
Patrick - We need the deposition excerpts ASAP. I am unavailable after 9 this morning. We’re also going to need more
time than noon today to get back to you on everything.


Stephen T. Paterniti
Attorney at Law
Jackson Lewis P.C.
75 Park Plaza
4th Floor
Boston, MA 02116
Direct: (617) 305-1221 | Main: (617) 367-0025
Stephen.Paterniti@jacksonlewis.com | www.jacksonlewis.com

Visit our resource page for information and guidance on COVID-19’s workplace implications


From: Patrick J. Hannon <phannon@hmrhlaw.com>
Sent: Tuesday, March 30, 2021 9:02:48 PM
To: Paterniti, Stephen T. (Boston) <Stephen.Paterniti@jacksonlewis.com>
Cc: Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>
Subject: RE: Chan - exhibits re: HHMI/Rich Pender


[EXTERNAL SENDER]

That should be fine.

Patrick J. Hannon
Hartley Michon Robb LLP
155 Seaport Boulevard, 2nd Floor
Boston, MA 02210-2968
Main: (617) 723-8000
Direct: (617) 447-2819
Fax: (617) 447-2800
www.hartleymichonrobb.com

From: Paterniti, Stephen T. (Boston)
Sent: Tuesday, March 30, 2021 9:01 PM
To: Patrick J. Hannon
Cc: Walsh, Sarah W. (Boston)
Subject: Re: Chan - exhibits re: HHMI/Rich Pender

Thanks. For the two exhibits you attached with highlighted text, are you okay with same approach vis a vis first initials
for names even in the highlighted text?


Stephen T. Paterniti
Attorney at Law
Jackson Lewis P.C.
75 Park Plaza
4th Floor
Boston, MA 02116
                                                             3
